UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2316



CAROL H. ABERCROMBIE,

                                              Plaintiff - Appellant,

          versus


ROBERT M. WALKER, Secretary, Department of the
Army,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-98-
3082-MJG)


Submitted:   January 20, 2000             Decided:   January 28, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carol H. Abercrombie, Appellant Pro Se. Roann Nichols, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carol H. Abercrombie appeals the district court's order grant-

ing summary judgment to the Defendant on Abercrombie's reprisal

discrimination claim. We have reviewed the record and the district

court's opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.   See Abercrombie v.

Walker, CA-98-3082-MJG (D. Md. Aug. 30, 1999).    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2